Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.         This communication is a first office action, non-final rejection on the merits.  Claims 1-12, as originally filed, are currently pending and have been considered below.
Priority
3.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 10/19/2020 but claims the benefit of U.S. Serial Nos. 16/279,954, filed on February 19, 2019 and U.S. Serial Nos. 16/103,829, filed on August 14, 2018, and U.S. Serial No. 16/194,155, filed on November 16, 2018, and U.S. Serial No. 16/194,166, filed November 16, 2018, and U.S. Serial No. 16/272,975, filed February 11, 2019.
Double Patenting
4.       Claim 1 of this application is patentably indistinct from claims 1 of Application No. 16/279954 and claims 1, 14 and 20 of Application No. 16/272975.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZACK (US 2016/0377705 A1) (hereinafter ZACK) in view of Carvajal (US 2019/0278555 A1) (hereinafter Carvajal) and further in view of Huppi (US 2010/0048256 A1) (hereinafter Huppi).
               Regarding claim 1, ZACK discloses a method for identifying a status of a user and providing feedback to the user based upon the status of the user (Fig. 1C, 3A, 
generating an electromagnetic radio frequency (RF) signal from an RF generating device (paragraph 0059, system 100 include radio frequency (RF) interferometer 120 configured to transmit signals via Tx antenna 101 and receive echo signals via array 110-1 to 110-N); 
emitting the electromagnetic RF signal into a spatial region of a user (paragraph 0064, system processes echo signals to extract instantaneous state of the monitored human person (e.g. posture, location, motion, movement, breathing), paragraph 0076, System 100 configured with reception antennas 101 and transmission antennas 110); 
detecting a back scattered RF signal, using an RF receiving antenna, from the user (paragraph 0068, system that detects and tracks monitored person through home environment, antenna array with very wide field of view (FOV) was designed to generate 3-dimentional (3D) with antennas); 
converting the back scattered RF signal from an RF analog signal into an RF digital signal (para 0061, transmitter sends multiple UWB pulses and receiver receives echo signals and received signals sampled and digitally stored for signal processing, para 0066, Tx RF transmit pulse to monitored environment UWB Rx chain to receive echo signals from antenna array followed by analog to digital converter (ADC)); 
identifying a state of the user based upon both the processed information from the RF vision processor and the identified meaning of the audio signal (paragraph 0011, system detect falls of people, also identify other emergencies situations as well as other abnormal cases and system use of data analytics to identify new patterns of emergencies and abnormal situations); and 
determining a feedback to the user based upon the state of the user (para 0056, system detect, identify and alert concerning emergency situations, para 0059, human state classifier identify current state represents actual human instantaneous status). 
ZACK specifically fails to disclose transferring information related to the RF digital signal, using a serial bus, to a micro-processing device coupled to an artificial intelligence processor device comprising a natural language processor and an RF vision processor; 
processing information associated with the RF digital signal using the RF vision processor; 
sensing, using a microphone device and with the back scattered RF signal, an audio signal corresponding to the user; 
processing the audio signal to identify a meaning of the audio signal.
In analogous art, Carvajal discloses processor device comprising a natural language processor (paragraph 0041, sensor data processing logic 270 include logic for analyzing voice commands, including, e.g., natural language processing (NLP) logic or other similar logic);
sensing, using a microphone device and with the back scattered RF signal, an audio signal corresponding to the user (paragraph 0043, audio message include audio signature such as a sound, tone, line of music or phrase associated with location at which audio message 250 is placed and/or entity (e.g., user, information source, business), paragraph 0051, location-based audio engine 210 is configured to work in concert with sensor system 36 to continually monitor changes in one or more environmental conditions); and
processing the audio signal to identify a meaning of the audio signal (paragraph 0098, user provide feedback on audio contents in various ways and user provide indications through input devices, including and user swipe on to indicate his/her feedback  or user provide such feedback using spoken inputs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by ZACK to use receiving data indicating wearable audio device is proximate a geographic location associated with a plurality of localized audio messages  as taught by Carvajal to use sensor system located at audio device, e.g., where an IMU is physically housed in the personal audio device to detect a position, or a change in position [Carvajal, paragraph 0031].
ZACK and Carvajal fails to disclose transferring information related to the RF digital signal, using a serial bus, to a micro-processing device coupled to an artificial intelligence processor and an RF vision processor; 
processing information associated with the RF digital signal using the RF vision processor.
In analogous art, Huppi discloses transferring information related to the RF digital signal, using a serial bus, to a micro-processing device coupled to an artificial intelligence processor and an RF vision processor (paragraph 007, analyzing artificial intelligence process which includes a comparison of data and compared to a threshold value which represents a distance between a portion of device and the user, paragraph 0073, AI process attempts to select from at least two interpretations to pick interpretation that predicts user activity);
processing information associated with the RF digital signal using the RF vision processor (paragraph 0093, controllers 412 coupled to bus 406 to provide an interface for one or more sensors 416 which are for sensing user activity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by a two-stage human state classifier and abnormal states pattern recognition disclosed by ZACK and Carvajal to use computing device for sensing or determining user activities and responding to the user's activities  as taught by Huppi to receive data from sensor, proximity sensor, at a device, analyzing the data to determine activity of a user of device, and modifying, in response to the analyzing, at least one setting of the device such as a setting relating to how input data from an input device is processed [Huppi, paragraph 0007].
Regarding claim 2, ZACK discloses the method of claim 1 further comprising outputting the feedback using an audio signal from a speaker coupled to a driver coupled to the micro-processing device to the user (paragraph 0064, system processes echo signals to extract instantaneous state of the monitored human person); wherein the RF signal is an Ultra Wide Bandwidth (UWB) signal, a Frequency Modulated Continuous Wave (FMCW) signal, or a combination of the UWB signal and the FMCW signal (paragraph 0095, FIG. 3A Human Motion Features Extractor system receives UWB echo signal 401, paragraph 007-8, transmitting ultra-wide band (UWB) radio frequency (RF) signals at, and receiving echo signals). 
Regarding claim 3, ZACK discloses the method of claim 2 wherein the RF signal is transmitted by one of a plurality of RF modules configured in a triangular arrangement capable of transmitting the RF signal within a 360 degree range from a center region of the triangular arrangement (paragraph 0088, Estimating the human position by averaging the coordinates of human reflecting voxels for each baseline (Synthetic Aperture Antenna Array); Triangulating all baselines' position to generate human position in the environment, paragraph 0068, antenna array with a very wide field of view (FOV) was designed to generate the 3-dimentional (3D) back-projection image (i.e., by using 360 degree range)). 
Regarding claim 4, ZACK fails to disclose the method of claim 2 wherein the RF vision processor comprises a plurality of nodes, each of which is tuned with a weighing factor. 
In analogous art, Carvajal discloses the method of claim 2 wherein the RF vision processor comprises a plurality of nodes, each of which is tuned with a weighing factor (para 0045, optical/laser-based sensors vision systems for tracking movement or speed, light sensors for detecting time of day, audio sensors (e.g., microphones) for detecting human, para 0067, determination of the field of vision of user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by a two-stage human state classifier and abnormal states pattern recognition disclosed by ZACK to use systems for tracking movement or speed, light sensors for detecting time of day, audio sensors (e.g., microphones) for detecting human as taught by Carvajal to use sensor system located at audio device, e.g., where an IMU is physically housed in the personal audio device to detect a position, or a change in position [Carvajal, paragraph 0031].
Regarding claim 5, ZACK discloses the method of claim 2 wherein the sensing the audio signal and sensing the backscattered RF signal occurs without a visual image processing device, comprising a camera device (paragraph 0066, Two-way voice/video communication unit 150-- activated to communicate with monitored person, para 0068, field of view (FOV) designed to generate 3-dimentional (3D) back-projection image). 
Regarding claim 6, ZACK discloses the method of claim 2 wherein the state of the user is selected from a normal state, a sleeping state, a fall state, in home state, out of home state, cooking state, a bathroom state, an exercise state, a gaming state, an ill state, or an active state (para 0011, system detect falls of people, also identify other emergencies situations, labored breathing, sleep apnea, as well as other abnormal cases, e.g., sedentary situation, and also use of data analytics to identify new patterns of emergencies and abnormal situations, para 0120, State defined as the combination of posture/motion at a specific location (e.g. S21 indicate sleeping at Bedroom)). 
Regarding claim 7, ZACK discloses the method of claim 2 wherein the RF generating device is spatially located in a first room and the user is located in a second room such that the first room is physically separated from the second room (paragraph 0120, home environment consists of specific locations (Primary zones) and others non-specified locations (Secondary zones). State defined as combination of posture/motion at a specific location (e.g. S21 will indicate sleeping at Bedroom)). 
Regarding claim 8, ZACK fails to disclose the method of claim 2 further comprising generating a response to the identified audio signal from the user. 
In analogous art, Carvajal discloses the method of claim 2 further comprising generating a response to the identified audio signal from the user (para 0043, localized audio message 250 include a signature akin to "audio emoji", which identifies localized audio message 250, and audio signatures provided to user 225 (e.g., by location-based audio engine 210) generating localized audio message 250 and message 250 available (or, "publishing") to user(s) 225 via location-based audio engine 210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by a two-stage human state classifier and abnormal states pattern recognition disclosed by ZACK to use systems for tracking movement or speed, light sensors for detecting time of day, audio sensors (e.g., microphones) for detecting human as taught by Carvajal to use audio signatures provided to the user via location-based audio engine 210 [Carvajal, paragraph 0043].
Regarding claim 9, ZACK discloses the method of claim 2 wherein the state of the user is associated with a time, a date, a spatial location, and an action of the user (para 008, Doppler signature and a range-time energy signature motion characteristics, paragraph 0059, two-way communication system between caregiver and monitored person for real-time assistance, para 0093, location data carried out using a spatio-temporal histogram of range-time energy signature, by identifying on histogram range changes of at least body parts of at least one human).
Regarding claim 10, ZACK discloses the method of claim 2 wherein the state of the user is associated with a vital sign of the user (para 0128, vital signs sensor may sense ECG, heart rate, blood pressure, respiratory system parameters and the like). 
Regarding claim 11, ZACK discloses the method of claim 2 wherein the state of the user is associated with an action of the user (Abstract, echo signals analyzed and processed by two-stage human state classifier and abnormal states pattern recognition, para 0055, vector-quantization-based human states classifier implementing cognitive situation analysis). 
Regarding claim 12, ZACK discloses the method of claim 2, 
wherein processing information associated with the RF digital signal comprises: 
identifying one or more moving objects based upon the RF digital signal (Fig. 1C, 3A, para 0059, System 100 include human state feature extractor 130 configured to extract position postures, movements, motions and breathing of human located within specified area and identify human current state and to determine whether abnormal physical event has occurred to human in specified area), 
extracting separate object radar data from the information associated with the RF digital signal for each identified moving object (paragraph 0095, FIG. 3A Human Motion Features Extractor system receives a UWB echo signal 401), and identifying one of the identified one or more moving objects as the user (paragraph 0011, system detect falls of people, also identify other emergencies situations abnormal cases and system use of data analytics to identify new patterns of emergencies and abnormal situations); and 
wherein identifying a state of the user based upon both the processed information from the RF vision processor and the identified meaning of the audio signal comprises identifying the state of the user based upon separate object radar data of the one of the one or more identified moving objects identified as the user. 
ZACK specifically fails to disclose identifying a state of the user based upon both the processed information from the RF vision processor and the identified meaning of the audio signal comprises identifying the state of the user based upon separate object radar data of the one of the one or more identified moving objects identified as the user.
In analogous art, Carvajal discloses identifying a state of the user based upon both the processed information from the RF vision processor and the identified meaning of the audio signal (paragraph 0043, audio message include audio signature sound, tone, line of music or phrase associated with location audio message 250 is placed and/or entity (e.g., user, information source, business) comprises identifying the state of the user based upon separate object radar data of the one of the one or more identified moving objects identified as the user (paragraph 0051, location-based audio engine 210 is configured to work in concert with sensor system 36 to continually monitor changes in environmental conditions, paragraph 0098, user provide feedback on audio contents in various ways and user provide indications through input devices, including and user swipe on to indicate feedback  or user provide such feedback using spoken inputs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of echo signals which are analyzed and then processed by two-stage human state classifier and abnormal states pattern recognition disclosed by ZACK to use receiving data indicating wearable audio device is proximate a geographic location associated with a plurality of localized audio messages  as taught by Carvajal to use sensor system located at audio device, e.g., where IMU is physically housed in the personal audio device to detect position, or a change in position [Carvajal, paragraph 0031].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689